DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “causing chlorine to be adsorbed to an upper portion of a recess at a higher density than to a lower portion of the recess” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3. Claim 12 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 recites “chlorine to be adsorbed to an upper portion of a recess at a higher density than to a lower portion of the recess..” is indefinite. From claim language it appears there are some chlorine in the lower portion including the bottom surface of the recess but the disclosure of Fig. 1B, 2B, 2D, 2F, 2H shown there are no chlorine at all in the lower sidewall portion and the bottom surface of the recess. Appropriate correction is required.

Applicant’s arguments are not persuasive as no chlorine at all in the lower sidewall portion and the bottom surface of the recess is shown, it is still not clear how much of chlorine exists there. Either updating the figure to show some chlorine or amending claim language like no chlorine to a lower portion of the recess is suggested.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 12-14, 16 are rejected under 35 U.S.C. 103 as being obvious over Yu et al (US 2020/0343136 A1) in view of Tapily et al. (US PGPUB 2017/0221718 A1)

Regarding claim 12: Yu teaches in Fig. 2A, [0025], Fig. 6 about a substrate processing system, comprising:
a vacuum transfer chamber [0060] having a transfer mechanism [0061] configured to transfer a substrate in a depressurized state ([0060] teaches under vacuum and may pump down the pressure);
a first processing apparatus (any of 632, 634, 635, 636, 638) connected to the vacuum transfer chamber;
a second processing apparatus (any of 632, 634, 635, 636, 638) connected to the vacuum transfer chamber; and
a controller 554 [0056],
wherein the controller is programmed to control the vacuum transfer chamber, the first processing apparatus, and the second processing apparatus so as to sequentially execute ([0056]-[0061]):

transferring the substrate 200 including an insulating film 212 and having a recess to the first processing apparatus (for clarification, [0061] teaches he substrate processing chambers 632, 634, 635, 636, 638 can be outfitted to perform a variety of substrate processing operations including the methods described above in addition to, physical vapor deposition processes (PVD), chemical vapor deposition (CVD), etching, orientation and other substrate processes. In embodiments, the cluster tool is configured to include chambers configured for forming the interconnect structures in accordance with the present disclosure);

causing chlorine to be adsorbed to an upper portion of a recess at a higher density than to a lower portion of the recess by supplying a chlorine-containing gas to the substrate in a depressurized state in the first processing apparatus (for clarification, Fig. 2A, [0025], [0039], [0040] teaches about halogen forming process conditions. [0025] teaches in some embodiments, the halogen may remain available for further reaction with ruthenium precursor by migrating to the top or outer surface of ruthenium formed in accordance with the methods of the present disclosure. A GENERIC DISCLOSURE of Halogen ([0036] teaches Iodine or Bromine) WILL ANTICIPATE A CLAIMED SPECIES Chlorine COVERED BY THAT DISCLOSURE WHEN THE SPECIES CAN BE "AT ONCE ENVISAGED" FROM THE DISCLOSURE; 2131.02    Genus-Species Situations [R-08.2017]); 

transferring the substrate from the first processing apparatus to the second processing apparatus via the vacuum transfer chamber (for clarification, [0061] teaches he substrate processing chambers 632, 634, 635, 636, 638 can be outfitted to perform a variety of substrate processing operations including the methods described above in addition to, physical vapor deposition processes (PVD), chemical vapor deposition (CVD), etching, orientation and other substrate processes. In embodiments, the cluster tool is configured to include chambers configured for forming the interconnect structures in accordance with the present disclosure); and 
forming a ruthenium film in the recess (Fig. 2D, [0041]) by supplying a Ru-containing precursor ([0041]) in the second processing apparatus to the recess, to which the chlorine is adsorbed in the depressurized state.

Regarding the limitation “chlorine to be adsorbed to an upper portion of a recess at a higher density than to a lower portion of the recess” as explained earlier Yu teaches in [0025] about halogen-containing material may be contacted with the substrate within a via under conditions suitable to adsorb halogen material upon the sidewalls 210 and bottom surface 208 and in some embodiments, the halogen may remain available for further reaction with ruthenium precursor by migrating to the top or outer surface and therefore less chlorine in the lower portion of the recess and [0025] also teaches the ruthenium fill of the high-aspect ratio feature is characterized as a bottom-up fill. Furthermore Tapily teaches in about non-conformal deposition of film 208 (greater film on the bottom than on the sidewall) in Fig. 2B, [0015] and film 408 (greater film on the top than on the sidewall) in Fig. 4B, [0026] depending on process parameters and type ([0015], [0026]).

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use a deposition method like Tapily’s 4B method in the method of forming the halogen layer in Yu’s device according to the teaching of Tapily, since it has been held that choosing from a finite number of identified, predictable solutions used to form the device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

The examiner had to assume what the product would be by the process claimed.  For example, the claim limitations “..in a depressurized state..”, “..transferring the substrate..” were not considered to have full patentable weight.  A “product by process” claim is directed to the product per se, no matter how actually made, MPEP 2113 “Product-by-Process Claims,” In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  

Applicant’s arguments on 06/22/2022 about “In contrast, as discussed above, the present disclosure describes that chlorine serves as an adsorption inhibition layer that inhibits adsorption of the Ru-containing precursor” are not found persuasive as no claim limitations are found like this.

Applicant’s arguments regarding Tapily is also not found persuasive as Tapily was not used to teach halogen or chlorine rather it was used to teach method steps of film formation more on top surface than bottom or vice versa depending on process conditions.

Applicant’s arguments regarding “wherein the controller is programmed to” is not found persuasive because Yu’s microprocessor controller in Fig. 6 is programmed or control the process sequence/functions/steps.

Regarding claim 13: Yu teaches in [0045] wherein the controller is further
programmed to execute, in the causing the chlorine to be adsorbed, supplying the chlorine-containing gas by activating the chlorine-containing gas with plasma.

Regarding claim 14: Yu teaches (in [0025] teaches the halogen is available as a catalyst to facilitate additional formation of ruthenium within the high-aspect ratio feature and therefore repeatedly) wherein the controller is further programmed to execute the causing the chlorine to be adsorbed and the forming the ruthenium film alternately and repeatedly.

Regarding claim 16: Yu teaches wherein the chlorine-containing gas is a Cl2 gas (Halogen) , and the Ru-containing precursor is Ru3(CO)12 ([0033] – [0035])

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

5.	Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Yu et al (US 2020/0343136 A1) in view of Tapily et al. (US PGPUB 2017/0221718 A1) and Cen et al. (US PGPUB 2020/0303250 A1, has priority Mar 18, 2019)

Regarding claim 15: Yu in view of Tapily does not explicitly talk about wherein the controller is further programmed to execute removing an oxide film formed on a bottom surface of the recess by supplying the chlorine-containing gas to the recess before the act of causing the chlorine to be adsorbed.

Cen teaches in [0017] removing an oxide film formed on a bottom surface of the recess by supplying the chlorine-containing gas to the recess before further processing.

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use pre-clean process in Yu’s method to remove contaminants (Cen, [0017])

Response to Arguments
6.	Applicant's arguments with respect to claim 12 has been considered but are moot in view of the new ground(s) of rejection



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897